 

          Copyright, published by The Baltic and International Maritime Council
(BIMCO), Copenhagen September 1989   Adopted by International Support Vessel
Owners’ Association (ISOA), London   Issued by The Documentary Committee of The
Baltic and International Maritime Council (BIMCO), Copenhagen (First Edition
published 1975) REVISED 1989

      UNIFORM TIME CHARTER PARTY
FOR OFFSHORE SERVICE VESSELS
CODE NAME: “SUPPLYTIME 89”   (D99081Z0001.GIF) [d99081d99081z0001.gif]

          1. Place and date                   SALFORD ENGLAND, 31st MAY 2002    
  PART I           2. Owners/Place of business (full style, address and
telex/telefax no.) (Cl. 1(a))   3.   Charterers/Place of business (full style,
address and telex/telefax no.) (Cl. 1(a))           CABLE SHIPPING INC.
80 BROAD STREET
MONROVIA
LIBERIA
OR THEIR NOMINEES
      TORCH OFFSHORE L.L.C.
401 WHITNEY AVENUE, SUITE 400
GRETNA
LOUISIANA 70056
USA


        4. Vessel’s name (Cl. 1(a)) 5. Date of delivery (Cl. 2(a)) 6. Cancelling
date (Cl. 2(a) and (c)) G. MURRAY TO BE RENAMED MIDNIGHT HUNTER   AUGUST 10th,
2002
(see also Clauses 2 (b) and 52) SEPTEMBER 10th, 2002

                  7. Port or place of delivery (Cl. 2(a))       8. Port or place
of redelivery/notice of redelivery (Cl. 2(d))

      APS NEW ORLEANS PORT OR ANY OTHER LOUISIANA PORT DESIGNATED BY CHARTERER,
AFTER SATISFACTORY US COAST GUARD INSPECTION (INCLUDING SAFETY AND ISM).
CHARTERERES TO ARRANGE INSPECTION ACCORDINGLY. IN CASE OF NON COMPLIANCE TIME TO
COUNT ONLY AFTER A SATISFACTORY INSPECTION  

--------------------------------------------------------------------------------

(i) Port or place of redelivery



--------------------------------------------------------------------------------

DROPPING OUTWARD PILOT IN EUROPEAN OR US GULF PORT IN
CHARTERERS OPTION

   

--------------------------------------------------------------------------------

    (ii) Number of days’ notice of redelivery

    30 DAYS APPROX / 15-10-5-3-2-1 DEFINITE DAYS

      9. Period of hire (Cl. 1(a))   10. Extension of period of hire (optional)
(Cl. 1(b))

      1095 DAYS FIRM, CONTINUOUS FROM THE END OF THE RIG UP PERIOD IN CLAUSE 53
 

--------------------------------------------------------------------------------

(i) Period of extension
N/A

   

--------------------------------------------------------------------------------

    (ii) Advance notice for declaration of option (days)
N/A



      11. Automatic extension period to complete voyage or well (Cl. 1(c))

  12. Mobilisation charge (lump sum and when due) (Cl. 2(b) (i))



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(i) Voyage or well (state which)
AS REQUIRED FOR WORK IN PROGRESS

  (i) Lump sum
US$275.000



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(ii) Maximum extension period (state number of days)
30 DAYS   (ii) When due
ON ARRIVAL NEW ORLEANS OR ANY OTHER LOUISIANA PORT
DESIGNATED BY THE CHARTERER

   

--------------------------------------------------------------------------------

    13. Port or place of mobilisation (Cl. 2(b) (i))
GDYNIA, POLAND

          14. Early termination of charter (state amount of hire payable) (Cl.
26(a))   15. Number of days’ notice of early termination (Cl. 26(a))   16.
Demobilisation charge (lump sum) (Cl. 2(e) and Cl. 26(a))           SEE CLAUSE
56 — CANCELLATION   SEE CLAUSE 56   N/A

      17. Area of operation (Cl. 5(a))

  18. Employment of vessel restricted to (state nature of service(s)) (Cl. 5(a))

WORLD WIDE WITHIN INSTITUTE WARRANTY LIMITS   AS SUPPORT FOR PIPE LAYING / ROV
SUPPORT / LIGHT CONSTRUCTION / DIVING OPERATIONS AS
DIRECTED BY THE CHARTERERS BUT ALWAYS WITHIN THE SAFE CAPABILITIES AND
CAPACITIES OF THE VESSEL

(continued)

 



--------------------------------------------------------------------------------



 

          (continued)   “SUPPLYTIME 89” Uniform Time Charter Party for Offshore
Service Vessels   PART I

          19. Charter hire (state rate and currency) (Cl. 10(a) and (d))   20.
Extension hire (if agreed, state rate) (Cl. 10(b))               US DOLLARS
18.500 PER DAY   N/A               (see also Clause 53)         21. Invoicing
for hire and other payments (Cl. 10(d))



--------------------------------------------------------------------------------

(i) state whether to be issued in advance of arrears   22. Payments (state mode
and place of payment; also state beneficiary and bank account (CI. 10(e))

TO BE ADVISED LATER           IN ARREARS, ON THE LAST DAY OF EACH CALENDAR MONTH

       

--------------------------------------------------------------------------------

        (ii) state to whom to be issued if addressee other than stated in Box 2

N/A

       

--------------------------------------------------------------------------------

        (iii) state to whom to be issued if addressee other than stated in Box 3

N/A        

                          23. Payment of hire, bunker invoices and disbursements
for Charterers’ account
(state maximum number of days) (Cl. 10(e))

30 DAYS     24.     Interest rate payable (Cl. 10(e))

8 PER CENT     25.     Maximum audit period (Cl. 10(f))

4 MONTHS

          26. Meals (state rate agreed)
(Cl.5(c) (i))

  27. Accommodation(state rate agreed)
(Cl. 5(c) (i))   28. Mutual Waiver of Recourse (optional, state whether
applicable) (Cl. 12(f))           N/A (see Clause 55)   N/A (see Clause 55)  
N/A

      29. Sublet (state amount of daily increment to charter hire) (Cl. 17(b))  
30. War (state name of countries) (Cl. 19(e))
      TO BE NEGOTIATED ON BASIS OF DOCUMENT COST INCREMENT TO OWNERS   NATO
COUNTRIES       31. General average (place of settlement — only to be filled in
if other than London) (Cl. 21)   32. Breakdown (state period) (Cl. 26(b) (v))

      LONDON (see Clause 31)   30 DAYS       33. Law and arbitration (state Cl.
31(a) or 31(b) or 31(c), as agreed; if Cl. 31(c) agreed also state place of
arbitration) (Cl. 31)   34. Numbers of additional clauses covering special
provisions, if agreed

      ENGLISH LAW, ARBITRATION IN LONDON   37/ 56 INCLUSIVE. ANNEXES A, B, C, D
AND E ENCLOSED FORM AN INTEGRAL PART OF THIS CHARTER PARTY.       35. Names and
addresses for notices and other communications required to be given by the
Owners (Cl. 28)   36. Names and addresses for notices and other communications
required to be
given by the Charterers (Cl. 28)       SEE CLAUSE 50   SEE CLAUSE 50

It is mutually agreed that this Contract shall be performed subject to the
conditions contained in the Charter consisting of PART I, including additional
clauses if any agreed and stated in Box 34, and PART II as well as ANNEX “A” and
ANNEX “B” as annexed to this Charter. In the event of a conflict of conditions,
the provisions of PART I shall prevail over those of PART II and ANNEX “A” and
ANNEX “B” to the extent of such conflict but no further. ANNEX “C” as annexed to
this Charter is optional and shall only apply if expressly agreed and stated in
Box 28.

      Signature (Owners)   Signature (Charterers) /s/ CABLE SHIPPING INC.   /s/
LYLE G. STOCKSTILL

Printed and sold by Fr. G. Knudtzon Ltd., 55 Toldbodgade, DK-1253 Copenhagen K,
Telefax +45 33 93 11 84
by authority of the Baltic and International Maritime Conference (BIMCO),
Copenhagen.



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels

1.     Period

(a)  The Owners stated in Box 2 let and the Charterers stated in Box 3 hire the
Vessel named in Box 4, as specified in ANNEX “A” (hereinafter referred to as
“the Vessel”), for the period as stated in Box 9 from the time the Vessel is
delivered to the Charterers.

(b)  Subject to Clause 10(b), the Charterers have the option to extend the
Charter Period in direct continuation for the period stated in Box 10(i), but
such an option must be declared in accordance with Box 10(ii).

(c)  The Charter Period shall automatically be extended for the time required to
complete the voyage or well (whichever is stated in Box 11(i)) in progress, such
time not to exceed the period stated in Box 11(ii).

2.     Delivery and Redelivery

(a)  Delivery -Subject to sub-clause (b) of this Clause the Vessel shall be
delivered by the Owners free of cargo and with clean tanks at any time between
the date stated in Box 5 and the date stated in Box 6 at the port or place
stated in Box 7 where the Vessel can safely lie always afloat.(see also clause
52)

(b)  Mobilisation. -(i) The Charterers shall pay a lump sum as stated in Box 12
without discount by way of mobilisation charge in consideration of the Owners
giving delivery at the port or place stated in Box 7. The mobilisation charge
shall not be affected by any change in the port or place of mobilisation from
that stated in Box 13.

(ii) Should the Owners agree to the Vessel loading and transporting cargo And/or
undertaking any other service for the Charterers en route to the port of
Delivery or from the port of redelivery, then all terms and conditions of this
Charter Party shall apply to such loading and transporting and/or other Service
exactly as if performed during the Charter Period excepting only that Any lump
sum freight agreed in respect thereof shall be payable on shipment Or
commencement of the service as the case may be, the Vessel and/or goods Lost or
not lost.

(c)  Cancelling. -If the Vessel is not delivered by midnight local time on the
Cancelling date stated in Box 6, the Charterers shall be entitled to cancel this
Charter Party. However, if despite the exercise of due diligence by the Owners,
the Owners will be unable to deliver the Vessel by the cancelling date, they may
give notice in writing to the Charterers at any time prior to the delivery date
as stated in Box 5, and shall state in such notice the date by which they will
be able to deliver the Vessel. The Charterers may within 24 hours of receipt of
such notice give notice in writing to the Owners cancelling this Charter Party.
If the Charterers do not give such notice, then the later date specified in the
Owners’ notice shall be substituted for the cancelling date for all the purposes
of this Charter Party. In the event the Charterers cancel the Charter Party, it
shall terminate on terms that neither party shall be liable to the other for any
losses incurred by reason of the non-delivery of the Vessel or the cancellation
of the Charter Party.

(d)  Redelivery. -The Vessel shall be redelivered on the expiration or earlier
termination of this Charter Party free of cargo and Charterers equipment and
with clean tanks at the port or place as stated in Box 8(i) or such other port
or place as may be mutually agreed. The Charterers shall give not less than the
number of days notice in writing of their intention to redeliver the Vessel, as
stated in Box 8(ii).

(e) Demobilisation. -The Charterers shall pay a lump sum without discount in the
amount as stated in Box16 by way of demobilisation charge which amount shall be
paid on the expiration or on earlier termination of this Charter Party.

 



--------------------------------------------------------------------------------



 



3.     Condition of Vessel

(a)  The Owners undertake that at the date of delivery under this Charter Party
the Vessel shall be of the description and classification as specified in ANNEX
“A”, attached hereto, and undertake to so maintain the Vessel during the Period
of service under this Charter Party.

(b)  The Owners shall before and at the date of delivery of the Vessel and
Throughout the Charter Period exercise due diligence to make and maintain the
Vessel tight, staunch, strong in good order and condition and, without Prejudice
to the generality of the foregoing, in every way fit to operate Effectively at
all times for the services as stated in Clause 5.

4.     Survey

The Owners shall appoint either the ship’s Captain or other employee and 62a the
Charterers shall jointly appoint an independent surveyor or other employee for
the purpose of determining and agreeing in writing the condition of the Vessel,
any anchor handling and towing equipment specified in Section 5 of ANNEX “A”,
and the quality and quantity of fuel, lubricants and water at the time of
delivery and redelivery hereunder. The Owners and the Charterers shall jointly
share the time and expense of such surveys except for the independent 68
Surveyor whose expenses will shall be for Charterers’ account.

5.     Employment and Area of Operation

(a)  The Vessel shall be employed in offshore activities which are lawful in
accordance with the law of the place of the Vessel’s flag and/or registration
and of the place of operation. Such activities shall be restricted to the
service(s) as stated in Box 18, and to voyages between any good and safe port or
place and any place or offshore unit where the Vessel can safely lie always
afloat within the Area of Operation as stated in Box 17 which shall always be
within Institute Warranty Limits and which shall in no circumstances be exceeded
without prior agreement and adjustment of the Hire and in accordance with such
other terms as appropriate to be agreed; provided always that the Charterers do
not warrant the safety of any such port or place or offshore unit but shall
exercise due diligence in issuing their orders to the Vessel as if the Vessel
were their own property and having regard to her capabilities and the nature of
her employment. Unless otherwise agreed, the Vessel shall not be employed as a
diving platform.

(b)  Relevant permission and licences from responsible authorities for the
Vessel to enter, work in and leave the Area of Operation shall be obtained by
the Charterers and the Owners shall assist, if necessary, in every way possible
to secure such permission and licences.

(c)  The Vessel’s Space. -The whole reach and burden and decks of the Vessel
shall throughout the Charter Period be at the Charterers’ disposal reserving
proper and sufficient space for the Vessel’s Master, Officers, Crew, tackle,
apparel, furniture, provisions and stores. The Charterers shall be entitled to
carry, so far as space is available and for their purposes in connection with
their operations.



  (i)   Persons other than crew members, other than fare paying, and for such
purposes to make use of the Vessel’s available accommodation not being used on
the voyage by the Vessel’s Crew. The Owners shall provide suitable provisions
and requisites for such persons for which the Charterers shall pay at the rate
as stated in Box 26 per meal and at the rate as stated in Box 27 per day for the
provision of bedding and services for persons using berth accommodation. (see
also clause 55)     (ii)   Lawful cargo whether carried on or under deck.    
(iii)   Explosives and dangerous cargo, whether in bulk or packaged, provided
proper notification has been given and such cargo is marked and packed in
accordance with the national regulations of the Vessel and/or the International
Maritime Dangerous Goods Code and/or other pertinent regulations. Failing such
proper notification, marking or packing the Charterers shall indemnify the
Owners in respect of any loss, damage or liability whatsoever and howsoever
arising therefrom. The

 



--------------------------------------------------------------------------------



 





      Charterers accept responsibility for any additional expenses (including
reinstatement expenses) incurred by the Owners in relation to the carriage of
explosives and dangerous cargo.     (iv)   Hazardous and noxious substances,
subject to Clause 12(g), proper notification and any pertinent regulations.

(d)  Laying-up of Vessel. -The Charterers shall have the option of laying up the
Vessel at an agreed safe port or place for all or any portion of the Charter
Period in which case the Hire hereunder shall continue to be paid but, if the
period of such lay-up exceeds 30 consecutive days there shall be credited
against such Hire the amount which the Owners shall reasonably have saved by way
of reduction in expenses and overheads as a result of the lay-up of the Vessel.

6.     Master and Crew

(a)  (i) The Master shall carry out his duties promptly and the Vessel shall
render all reasonable services within her capabilities by day and by night and
at such times and on such schedules as the Charterers may reasonably require
without any obligations of the Charterers to pay to the Owners or the Master,
Officers or the Crew of the Vessel any excess or overtime payments. The
Charterers shall furnish the Master with all instructions and sailing directions
and the Master and Engineer shall keep full and correct logs accessible to the
Charterers or their agents.

(ii)  The Master shall sign cargo documents as and in the form presented, the
same, however, not to be Bills of Lading, but receipts which shall be non-
negotiable documents and shall be marked as such. The Charterers shall indemnify
the Owners against all consequences and liabilities arising from the Master,
Officers or agents signing, under the direction of the Charterers, those cargo
documents or other documents inconsistent with this Charter Party or from any
irregularity in the papers supplied by the Charterers or their agents.

(b)  The Vessel’s Crew if required by Charterers will connect and disconnect
electric cables, fuel, water and pneumatic hoses when placed on board the Vessel
in port as well as alongside the offshore units; will operate the machinery on
board the Vessel for loading and unloading cargoes; and will hook and unhook
cargo on board the Vessel when loading or discharging alongside offshore units.
If the port regulations or the seamen and/or labour unions do not permit the
Crew of the Vessel to carry out any of this work, then the Charterers shall
make, at their own expense, whatever other arrangements may be necessary, always
under the direction of the Master.

(c)  If the Charterers have reason to be dissatisfied with the conduct of the
Master or any Officer or member of the Crew, the Owners on receiving particulars
of the complaint shall promptly investigate the matter and if the complaint
proves to be well founded, the Owners shall as soon as reasonably possible make
appropriate changes in the appointment.

(d)  The entire operation, navigation, and management of the Vessel shall be in
the exclusive control and command of the Owners, their Master, Officers and
Crew. The Vessel will be operated and the services hereunder will be rendered as
requested by the Charterers, subject always to the exclusive right of the Owners
or the Master of the Vessel to determine whether operation of the Vessel may be
safely undertaken. In the performance of the Charter Party, the Owners are
deemed to be an independent contractor, the Charterers being concerned only with
the results of the services performed.

7.     Owners to Provide

(a)  The Owners shall provide and pay for all provisions, wages and all other
expenses of the Master, Officers and Crew; all maintenance and repair of the
Vessel’s hull, machinery and equipment as specified in ANNEX “A”; also, except
as otherwise provided in this Charter Party, for all insurance on the Vessel,
all dues and charges directly related to the Vessel’s flag and/or registration,
all deck, cabin and engine room stores, cordage required for ordinary ship’s
purposes mooring alongside in harbour, and all fumigation

 



--------------------------------------------------------------------------------



 



expenses and de-ratisation certificates. The Owners’ obligations under this
Clause extend to cover all liabilities for consular charges appertaining to the
Master, Officers and Crew, customs or import duties arising at any time during
the performance of this Charter Party in relation to the personal effects of the
Master, Officers and Crew, and in relation to the stores, provisions and other
matters as aforesaid which the Owners are to provide and/or pay for and the
Owners shall refund to the Charterers any sums they or their agents may have
Paid or been compelled to pay in respect of such liability. (see also clause 55)

(b) On delivery the Vessel shall be equipped, if appropriate, at the Owners’
Expense with any towing and anchor handling equipment specified in Section 5(b)
of ANNEX “A”. If during the Charter Period any such equipment becomes Lost,
damaged or unserviceable, other than as a result of the Owners’ Negligence, the
Charterers shall either provide, or direct the Owners to Provide, an equivalent
replacement at the Charterers’ expense.

8.     Charterers to Provide

(a)  While the Vessel is on hire the Charterers shall provide and pay for all
fuel, Lubricants, water, provisions, catering and accommodation services
dispersants, fire-fighting foam and transport thereof, port charges, pilotage
and boatmen and canal steersmen (whether compulsory or not), launch hire (unless
incurred in connection with the Owners’ business), light dues, tug assistance,
canal, dock, harbour, tonnage and other dues and charges, agencies and
commissions incurred on the Charterers’ business, costs for security or other
watchmen, and of quarantine (if occasioned by the nature of the cargo carried or
the ports visited whilst employed under this Charter Party but not otherwise).

(b)  At all times the Charterers shall provide and pay for the loading and
unloading of cargoes so far as not done by the Vessel’s crew, cleaning of cargo
tanks, all necessary dunnage, uprights and shoring equipment for securing deck
cargo, all cordage except as to be provided by the Owners, all ropes, slings and
special runners (including bulk cargo discharge hoses) actually used for loading
and discharging, inert gas required for the protection of cargo, and electrodes
used for offshore works, and shall reimburse the Owners for the actual cost of
replacement of special mooring lines to offshore units, wires, nylon spring
lines etc. used for offshore works, all hose connections and adaptors, and
further, shall refill oxygen/acetylene bottles used for offshore works.

(c)  The Charterers shall pay for customs duties, all permits, import duties
(including costs involved in establishing temporary or permanent importation
bonds), and clearance expenses, both for the Vessel and/or equipment, required
for or arising out of this Charter Party.

9.     Bunkers

Unless otherwise agreed, the Vessel shall be delivered with bunkers and
lubricants as on board and redelivered with sufficient bunkers to reach the next
bunkering stage en route to her next port of call. The Charterers upon delivery
and the Owners upon redelivery shall take over and pay for the bunkers and
lubricants on board at the prices prevailing at the times and ports of delivery
and redelivery.

10.     Hire and Payments (see also clause 53)

(a)  Hire -The Charterers shall pay Hire for the Vessel at the rate stated in
Box 19 per day or pro rata for part thereof from the time that the Vessel is
delivered to the Charterers until the expiration or earlier termination of this
Charter Party.

(b)  Extension Hire. -If the option to extend the Charter Period under Clause
1(b) is exercised, Hire for such extension shall, unless stated in Box 20, be
mutually agreed between the Owners and the Charterers.

(c)  Adjustment of Hire. -The rate of hire shall be adjusted to reflect
documented changes, alter the date of entering into the Charter Party or the
date of commencement of employment, whichever is earlier, in the Owners’

 



--------------------------------------------------------------------------------



 



costs arising from changes in the Charterers’ requirements or regulations
governing the Vessel and/or its Crew or this Charter Party.

(d)  Invoicing. -All invoices shall be issued in the contract currency stated in
Box 19 In respect of reimbursable expenses incurred in currencies other than the
contract currency, the rate of exchange into the contract currency shall be that
quoted by the Central Bank of the country of such other currency as at the date
of the Owners’ invoice. Invoices covering Hire and any other payments due shall
be issued monthly as stated in Box 21(i) or at the expiration or earlier
termination of this Charter Party. Notwithstanding the foregoing, bunkers and
lubricants on board at delivery shall be invoiced at the time of delivery.

(e)  Payments. -Payments of Hire, bunker invoices and disbursements for the
Charterers’ account shall be received within the number of days stated in Box 23
from the date of receipt of the invoice. Payment shall be made in the contract
currency in full without discount to the account stated in Box 22. However any
advances for disbursements made on behalf of and approved by the Owners may be
deducted from Hire due.

If payment is not received by the Owners within 5 banking days following the due
date the Owners are entitled to charge interest at the rate stated in Box 24 on
the amount outstanding from and including the due date until payment is
received.

Where an invoice is disputed, the Charterers shall in any event pay the
undisputed portion of the invoice but shall be entitled to withhold payment of
the disputed portion provided that such portion is reasonably disputed and the
Charterers specify such reason. Interest will be chargeable at the rate stated
in Box 24 on such disputed amounts where resolved in favour of the Owners.
Should the Owners prove the validity of the disputed portion of the invoice,
balance payment shall be received by the Owners within 5 banking days alter the
dispute is resolved. Should the Charterers’ claim be valid, a corrected invoice
shall be issued by the Owners.

In default of payment as herein specified, the Owners may require the Charterers
to make payment of the amount due within 5 banking days of receipt of
notification from the Owners; failing which the Owners shall have the right to
withdraw the Vessel without prejudice to any claim the Owners may have against
the Charterers under this Charter Party.

While payment remains due the Owners shall be entitled to suspend the
performance of any and all of their obligations hereunder and shall have no
responsibility whatsoever for any consequences thereof, in respect of which the
Charterers hereby indemnify the Owners, and Hire shall continue to accrue and
any extra expenses resulting from such suspension shall be for the Charterers’
account.

(f)  Audit -The Charterers shall have the right to appoint an independent
chartered accountant to audit the Owners’ books directly related to work
performed under this Charter Party at any time after the conclusion of the
Charter Party, up to the expiry of the period stated in Box 25, to determine the
validity of the Owners’ charges hereunder. The Owners undertake to make their
records available for such purposes at their principal place of business during
normal working hours. Any discrepancies discovered in payments made shall be
promptly resolved by invoice or credit as appropriate.

11.     Suspension of Hire

(a)  If as a result of any deficiency of Crew or of the Owners’ stores, strike
of Master, Officers and Crew, breakdown of machinery, damage to hull or other
accidents to the Vessel, the Vessel is prevented from working, no Hire shall be
payable in respect of any time lost and any Hire paid in advance shall be
adjusted accordingly provided always however that Hire shall not cease in the
event of the Vessel being prevented from working as aforesaid as a result of:



  (i) the carriage of cargo as noted in Clause 5(c)(iii) and (iv);    
(ii) quarantine or risk of quarantine unless caused by the Master, Officers or
Crew having communication with the shore at any infected area not in connection
with the employment of the Vessel without the consent or the

 



--------------------------------------------------------------------------------



 





  instructions of the Charterers;     (iii) deviation from her Charter Party
duties or exposure to abnormal risks at the request of the Charterers;    
(iv) detention in consequence of being driven into port or to anchorage through
stress of weather or trading to shallow harbours or to river or ports with bars
or suffering an accident to her cargo, when the expenses resulting from such
detention shall be for the Charterers’ account howsoever incurred;    
(v) detention or damage by ice;     (vi) any act or omission of the Charterers,
their servants or agents.

(b)  Liability for Vessel not Working. -The Owners’ liability for any loss,
damage or delay sustained by the Charterers as a result of the Vessel being
prevented from working by any cause whatsoever shall be limited to suspension of
hire.

(c)  Maintenance and Drydocking. —Notwithstanding sub-clause (a) hereof, the
Charterers shall grant the Owners a maximum of 24 hours on hire, which shall be
cumulative, per month or pro rata for part of a month from the commencement of
the Charter Period for maintenance and repairs including drydocking (hereinafter
referred to as “maintenance allowance”).

The Vessel shall be drydocked at regular intervals. The Charterers shall place
the Vessel at the Owners’ disposal clean of cargo, at a port (to be nominated by
the Owners at a later date) having facilities suitable to the Owners for the
purpose of such drydocking.

During reasonable voyage time taken in transits between such port and Area of
Operation the Vessel shall be on hire and such time shall not be counted against
the accumulated maintenance allowance.

Hire shall be suspended during any time taken in maintenance repairs and
drydocking in excess of the accumulated maintenance allowance.

In the event of less time being taken by the Owners for repairs and drydocking
or, alternatively, the Charterers not making the Vessel available for all or
part of this time, the Charterers shall, upon expiration or earlier termination
of the Charter Party, pay the equivalent of the daily rate of Hire then
prevailing in addition to Hire otherwise due under this Charter Party in respect
of all such time not so taken or made available.

Upon commencement of the Charter Period, the Owners agree to furnish the
Charterers with the Owners’ proposed drydocking schedule and the Charterers
agree to make every reasonable effort to assist the Owners in adhering to such
predetermined drydocking schedule for the Vessel. (see also clause 38)

12.     Liabilities and Indemnities

(a)  Owners. -Notwithstanding anything else contained in this Charter Party
excepting Clauses 5(c)(iii), 7(b), 8(b),12(g), 15(c) and 21, the Charterers
shall not be responsible for loss of or damage to the property of the Owners or
of their contractors and sub-contractors, including the Vessel, or for personal
injury or death of the employees of the Owners or of their contractors and
sub-contractors, arising out of or in any way connected with the performance of
this Charter Party, even if such loss, damage, injury or death is caused wholly
or partially by the act, neglect, or default of the Charterers, their employees,
contractors or sub-contractors, and even if such loss, damage, injury or death
is caused wholly or partially by unseaworthiness of any vessel; and the Owners
shall indemnify, protect, defend and hold harmless the Charterers from any and
against all claims, costs, expenses, actions, proceedings, suits, demands and
liabilities whatsoever arising out of or in connection with such loss, damage,
personal injury or death.

(b)  Charterers. -Notwithstanding anything else contained in this Charter Party
excepting Clause 21, the Owners shall not be responsible for loss of, damage to,
or any liability arising out of anything towed by the Vessel, any cargo laden
upon or carried by the Vessel or her tow, the property of the Charterers or of
their contractors and sub-contractors, including their offshore units, or for
personal injury or death of the employees of the Charterers or of their
contractors and sub-contractor” (other than the Owners

 



--------------------------------------------------------------------------------



 



and their contractors and sub-contractors) or of anyone on board anything towed
by the Vessel, arising out of or in any way connected with the performance of
this Charter Party, even if such loss, damage, liability, injury or death is
caused wholly or partially by the act, neglect or default of the Owners, their
employees, contractors or sub-contractors, and even if such loss, damage,
liability, injury or death is caused wholly or partially by the unseaworthiness
of any vessel; and the Charterers shall indemnify, protect, defend and hold
harmless the Owners from any and against all claims, costs, expenses, actions,
proceedings, suits, demands, and liabilities whatsoever arising out of or in
connection with such loss, damage, liability, personal injury or death.

(c)  Consequential Damages. -Neither party shall be liable to the other for, and
each party hereby agrees to protect, defend and indemnify the other against, any
consequential damages whatsoever arising out of or in connection with the
performance or non-performance of this Charter Party, including, but not limited
to, loss of use, loss of profits, shut-in or loss of production and cost of
insurance.

(d)  Limitations. -Nothing contained in this Charter Party shall be construed or
held to deprive the Owners or the Charterers, as against any person or party,
including as against each other, of any right to claim limitation of liability
provided by any applicable law, statute or convention, save that nothing in this
Charter Party shall create any right to limit liability. Where the Owners or the
Charterers may seek an indemnity under the provisions of this Charter Party or
against each other in respect of a claim brought by a third party, the Owners or
the Charterers shall seek to limit their liability against such third party.

(e)  Himalaya Clause. -(i) All exceptions, exemptions, defences, immunities,
limitations of liability, indemnities, privileges and conditions granted or
provided by this Charter Party or by any applicable statute, rule or regulation
for the benefit of the Charterers shall also apply to and be for the benefit of
the Charterers’ parent, affiliated, related and subsidiary companies; the
Charterers’ contractors, sub-contractors, clients, joint venturers and joint
interest owners (always with respect to the job or project on which the Vessel
is employed); their respective employees and their respective underwriters.

(ii)  All exceptions, exemptions, defences, immunities, limitations of
liability, indemnities, privileges and conditions granted or provided by this
Charter Party or by any applicable statute, rule or regulation for the benefit
of the Owners shall also apply to and be for the benefit of the Owners’ parent,
affiliated, related and subsidiary companies, the Owners’ sub-contractors, the
Vessel, its Master, Officers and Crew, its registered owner, its operator, its
demise charterer(s), their respective employees and their respective
underwriters.

(iii)  The Owners or the Charterers shall be deemed to be acting as agent or
trustee of and for the benefit of all such persons and parties set forth above,
but only for the limited purpose of contracting for the extension of such
benefits to such persons and parties.

(f)  Mutual Waiver of Recourse (Optional, only applicable if stated in Box 28,
but regardless of whether this option is exercised the other provisions of
Clause 12 shall apply and shall be paramount)

In order to avoid disputes regarding liability for personal injury or death of
employees or for loss of or damage to property, the Owners and the Charterers
have entered into, or by this Charter Party agree to enter into, an Agreement
for Mutual Indemnity and Waiver of Recourse (in a form substantially similar to
that specified in ANNEX “C”) between the Owners, the Charterers and the various
contractors and sub-contractors of the Charterers.

(g)  Hazardous and Noxious Substances. —Notwithstanding any other provision of
this Charter Party to the contrary, the Charterers shall always be responsible
for any losses, damages or liabilities suffered by the Owners, their employees,
contractors or sub-contractors, by the Charterers, or by third parties, with
respect to the Vessel or other property, personal injury or death, pollution or
otherwise, which losses, damages or liabilities are caused,

 



--------------------------------------------------------------------------------



 



directly or indirectly, as a result of the Vessel’s carriage of any hazardous
and noxious substances in whatever form as ordered by the Charterers, and the
Charterers shall defend, indemnify the Owners and hold the Owners harmless for
any expense, loss or liability whatsoever or howsoever arising with respect to
the carriage of hazardous or noxious substances.

13.     Pollution

(a)  Except as otherwise provided for in Clause 15(c)(iii), the Owners shall be
liable for, and agree to indemnify, defend and hold harmless the Charterers
against, all claims, costs, expenses, actions, proceedings, suits, demands and
liabilities whatsoever arising out of actual or potential pollution damage and
the cost of cleanup or control thereof arising from acts or omissions of the
Owners or their personnel which cause or allow discharge, spills or leaks from
the Vessel, except as may emanate from cargo and/or Charterers equipment thereon
or therein.

(b)  The Charterers shall be liable for and agree to indemnify, defend and hold
harmless the Owners from all claims, costs, expenses, actions, proceedings,
suits, demands, liabilities, loss or damage whatsoever arising out of or
resulting from any other actual or potential pollution damage, even where caused
wholly or partially by the act, neglect or default of the Owners, their
employees, contractors or sub-contractors or by the unseaworthiness of the
Vessel.

14.     Insurance

(a)(i) The Owners shall procure and maintain in effect for the duration of this
Charter Party, with reputable insurers, the insurances set forth in ANNEX “B”.
Policy limits shall not be less than those indicated. Reasonable deductibles are
acceptable and shall be for the account of the Owners.

(ii)  The Charterers shall upon request be named as co-insured. The Owners shall
upon request cause insurers to waive subrogation rights against the Charterers
(as encompassed in Clause 12(e)(i)). Co-insurance and/or waivers of subrogation
shall be given only insofar as these relate to liabilities which are properly
the responsibility of the Owners under the terms of this Charter Party

(b)  The Owners shall upon request furnish the Charterers with certificates of
insurance which provide sufficient information to verify that the Owners have
complied with the insurance requirements of this Charter Party.

(c)  If the Owners fail to comply with the aforesaid insurance requirements, the
Charterers may, without prejudice to any other rights or remedies under this
Charter Party, purchase similar coverage and deduct the cost thereof from any
payment due to the Owners under this Charter Party. (see also clause 37)

15.     Saving of Life and Salvage

(a)  The Vessel shall be permitted to deviate for the purpose of saving life at
sea without prior approval of or notice to the Charterers and without loss of
Hire provided however that notice of such deviation is given as soon as
possible.

(b)  Subject to the Charterers’ consent, which shall not be unreasonably
withheld, the Vessel shall be at liberty to undertake attempts at salvage, it
being understood that the Vessel shall be off hire from the time she leaves port
or commences to deviate and she shall remain off-hire until she is again in
every way ready to resume the Charterers’ service at a position which is not
less favourable to the Charterers than the position at the time of leaving port
or deviating for the salvage services.

All salvage monies earned by the Vessel shall be divided equally between the
Owners and the Charterers, after deducting the Master’s, Officers’ and Crew’s
share, legal expenses, value of fuel and lubricants consumed, Hire of the Vessel
lost by the Owners during the salvage, repairs to damage sustained, if any, and
any other extraordinary loss or expense sustained as a result of the salvage.

The Charterers shall be bound by all measures taken by the Owners in order

 



--------------------------------------------------------------------------------



 



to secure payment of salvage and to fix its amount.

(c)  The Owners shall waive their right to claim any award for salvage performed
on property owned by or contracted to the Charterers, always provided such
property was the object of the operation the Vessel was chartered for, and the
Vessel shall remain on hire when rendering salvage services to such property.
This waiver is without prejudice to any right the Vessel’s Master, Officers and
Crew may have under any title.

If the Owners render assistance to such property in distress on the basis of “no
claim for salvage”, then, notwithstanding any other provisions contained in this
Charter Party and even in the event of neglect or default of the Owners, Master,
Officers or Crew.



  (i) The Charterers shall be responsible for and shall indemnify the Owners
against payments made, under any legal rights, to the Master, Officers and Crew
in relation to such assistance.     (ii) The Charterers shall be responsible for
and shall reimburse the Owners for any loss or damage sustained by the Vessel or
her equipment by reason of giving such assistance and shall also pay the Owners’
additional expenses thereby incurred.     (iii) The Charterers shall be
responsible for any actual or potential spill, seepage and/or emission of any
pollutant howsoever caused occurring within the offshore site and any pollution
resulting therefrom, wheresoever it may occur and including but not limited to
the cost of such measures as are reasonably necessary to prevent or mitigate
pollution damage, and the Charterers shall indemnify the Owners against any
liability, cost or expense arising by reason of such actual or potential spill,
seepage and/or emission.     (iv) The Vessel shall not be off-hire as a
consequence of giving such assistance, or effecting repairs under sub-paragraph
(ii) of this sub- clause, and time taken for such repairs shall not count
against time granted under Clause 11(c).     (v) The Charterers shall indemnify
the Owners against any liability, cost and/or expense whatsoever in respect of
any loss of life, injury, damage or other loss to person or property howsoever
arising from such assistance.

16.     Lien

The Owners shall have a lien upon all cargoes and equipment for all claims
against the Charterers under this Charter Party and the Charterers shall have a
lien on the Vessel for all monies paid in advance and not earned. The Charterers
will not suffer, nor permit to be continued, any lien or encumbrance incurred by
them or their agents, which might have priority over the title and interest of
the Owners in the Vessel. Except as provided in Clause 12, the Charterers shall
indemnify and hold the Owners harmless against any lien of whatsoever nature
arising upon the Vessel during the Charter Period while she is under the control
of the Charterers, and against any claims against the Owners arising out of the
operation of the Vessel by the Charterers or out of any neglect of the
Charterers in relation to the Vessel or the operation thereof. Should the Vessel
be arrested by reason of claims or liens arising out of her operation hereunder,
unless brought about by the act or neglect of the Owners, the Charterers shall
at their own expense take all reasonable steps to secure that within a
reasonable time the Vessel is released and at their own expense put up bail to
secure release of the Vessel.

17.     Sublet and Assignment

(a)  Charterers. -The Charterers shall have the option of subletting, assigning
or loaning the Vessel to any person or company not competing with the Owners,
subject to the Owners’ prior approval which shall not be unreasonably withheld,
upon giving notice in writing to the Owners, but the original Charterers shall
always remain responsible to the Owners for due performance of the Charter Party
and contractors of the person or company taking such subletting, assigning or
loan shall be deemed contractors of the

 



--------------------------------------------------------------------------------



 



Charterers for all the purposes of this Charter Party. The Owners make it a
condition of such consent that additional Hire shall be paid as agreed between
the Charterers and the Owners having regard to the nature and period of any
intended service of the Vessel.

(b) If the Vessel is sublet, assigned or loaned to undertake rig anchor Handling
and/or towing operations connected with equipment, other than that Used by the
Charterers, then a daily increment to the Hire in the amount as Stated in Box 29
or pro rata shall be paid for the period between departure for such operations
and return to her normal duties for the Charterers.

(c)  Owners -The Owners may not assign or transfer any part of this Charter
Party without the written approval of the Charterers, which approval shall not
be unreasonably withheld.

Approval by the Charterers of such subletting or assignment shall not relieve
the Owners of their responsibility for due performance of the part of the
services which is sublet or assigned.

18.     Substitute Vessel

The Owners shall be entitled at any time, whether before delivery or at any
other time during the Charter Period, to provide a substitute vessel, subject to
the Charterers’ prior approval which shall not be unreasonably withheld.

19.     War

(a)  Unless the consent of the Owners be first obtained, the Vessel shall not be
ordered nor continue to any port or place or on any voyage nor be used on any
service which will bring the Vessel within a zone which is dangerous as a result
of any actual or threatened act of war, war, hostilities, warlike operations,
acts of piracy or of hostility or malicious damage against this or any other
vessel or its cargo by any person, body or state whatsoever, revolution, civil
war, civil commotion or the operation of international law, nor be exposed in
any way to any risks or penalties whatsoever consequent upon the imposition of
sanctions, nor carry any goods that may in any way expose her to any risks of
seizure, capture, penalties or any other interference of any kind whatsoever by
the belligerent or fighting powers or parties or by any government or rulers.

(b)  Should the Vessel approach or be brought or ordered within such zone, or be
exposed in any way to the said risks, (i) the Owners shall be entitled from time
to time to insure their interest in the Vessel for such terms as they deem fit
up to its open market value and also in the Hire against any of the risks likely
to be involved thereby, and the Charterers shall make a refund on demand of any
additional premium thereby incurred, and (ii) notwithstanding the terms of
Clause 11 Hire shall be payable for all time lost including any loss owing to
loss of or injury to the Master, Officers, Crew or passengers or to refusal by
any of them to proceed to such zone or to be exposed to such risks.

(c)  In the event of additional insurance premiums being incurred or the wages
of the Master and/or Officers and/or Crew and/or the cost of provisions and/ or
stores for deck and/or engine room being increased by reason of or during the
existence of any of the matters mentioned in sub-clause (a) the amount of any
additional premium and/or increase shall be added to the Hire, and paid by the
Charterers on production of the Owners’ account therefore, such account being
rendered monthly.

(d)  The Vessel shall have liberty to comply with any orders or directions as to
departure, arrival, routes, ports of call, stoppages, destination, delivery or
in any other way whatsoever given by the government of the nation under whose
flag the Vessel sails or any other government or any person (or body) acting or
purporting to act with the authority of such government or by any committee or
person having under the terms of the war risks insurance on the Vessel the right
to give any such orders or directions.

(e)  In the event of the outbreak of war (whether there be a declaration of war
or not) between any of the countries stated in Box 30 or in the event of the
nation under whose flag the Vessel sails becoming involved in war (whether there
be a declaration of war or not) either the Owners or the Charterers may
terminate

 



--------------------------------------------------------------------------------



 



this Charter Party, whereupon the Charterers shall redeliver the Vessel to the
Owners in accordance with PART I if it has cargo on board after discharge
thereof at destination or, if debarred under this Clause from reaching or
entering it, at a near open and safe port or place as directed by the Owners, or
if the Vessel has no cargo on board, at the port or place at which it then is or
if at sea at a near, open and safe port or place as directed by the Owners. In
all cases Hire shall continue to be paid and, except as aforesaid, all other
provisions of this Charter Party shall apply until redelivery.

(f)  If in compliance with the provisions of this Clause anything is done or is
not done, such shall not be deemed a deviation.

The Charterers shall procure that all Bills of Lading (if any) issued under this
Charter Party shall contain the stipulations contained in sub-clauses (a), (d)
and (f) of this Clause.

20.     Excluded Ports

(a)  The Vessel shall not be ordered to nor bound to enter without the Owners’
written permission (a) any place where fever or epidemics are prevalent or to
which the Master, Officers and Crew by law are not bound to follow the Vessel;

(b)  any ice-bound place or any place where lights, lightships, marks and buoys
are or are likely to be withdrawn by reason of ice on the Vessel’s arrival or
where there is risk that ordinarily the Vessel will not be able on account of
ice to reach the place or to get out after having completed her operations. The
Vessel shall not be obliged to force ice nor to follow an icebreaker. If, on
account of ice, the Master considers it dangerous to remain at the loading or
discharging place for fear of the Vessel being frozen in and/or damaged, he has
liberty to sail to a convenient open place and await the Charterers’ fresh
instructions.

(b)  Should the Vessel approach or be brought or ordered within such place, or
be exposed in any way to the said risks, the Owners shall be entitled from time
to time to insure their interests in the Vessel and/or Hire against any of the
risks likely to be involved thereby on such terms as they shall think fit, the
Charterers to make a refund to the Owners of the premium on demand.
Notwithstanding the terms of Clause 11 Hire shall be paid for all time lost
including any lost owing to loss of or sickness or injury to the Master,
Officers, Crew or passengers or to the action of the Crew in refusing to proceed
to such place or to be exposed to such risks.

21.     General Average and New Jason Clause

General Average shall be adjusted and settled in London unless otherwise stated
in Box31. according to York/Antwerp Rules, 1974, as may be amended. Hire shall
not contribute to General Average. Should adjustment be made in accordance with
the law and practice of the United States of America, the following provision
shall apply:

“In the event of accident, danger, damage or disaster before or after the
commencement of the voyage, resulting from any cause whatsoever, whether due to
negligence or not, for which, or for the consequence of which, the Owners are
not responsible, by statute, contract or otherwise, the cargo, shippers,
consignees or owners of the cargo shall contribute with the Owners in General
Average to the payment of any sacrifices, loss or expenses of a General Average
nature that may be made or incurred and shall pay salvage and special charges
incurred in respect of the cargo.

If a salving vessel is owned or operated by the Owners, salvage shall be paid
for as fully as if the said salving vessel or vessels belonged to strangers.
Such deposit as the Owners, or their agents, may deem sufficient to cover the
estimated contribution of the cargo and any salvage and special charges thereon
shall, if required, be made by the cargo, shippers, consignees or owners of the
cargo to the Owners before delivery”.

22.     Both-to-Blame Collision Clause

If the Vessel comes into collision with another ship as a result of the
negligence of the other ship and any act, neglect or default of the Master,

 



--------------------------------------------------------------------------------



 



mariner, pilot or the servants of the Owners in the navigation or the management
of the Vessel, the Charterers will indemnify the Owners against all loss or
liability to the other or non-carrying ship or her owners insofar as such loss
or liability represent loss of or damage to, or any claim whatsoever of the
owners of any goods carried under this Charter Party paid or payable by the
other or non-carrying ship or her owners to the owners of the said goods and
set-off, recouped or recovered by the other or non-carrying ship or her owners
as part of their claim against the Vessel or the Owners. The foregoing
provisions shall also apply where the owners, operators or those in charge of
any ship or ships or objects other than or in addition to the colliding ships or
objects are at fault in respect of a collision or contact.

23.     Structural Alterations and Additional Equipment

The Charterers shall have the option of, at their expense, making structural
alterations to the Vessel or installing additional equipment with the written
consent of the Owners which shall not be unreasonably withheld but unless
otherwise agreed the Vessel is to be redelivered reinstated, at the Charterers’
expense, to her original condition. The Vessel is to remain on hire during any
period of these alterations or reinstatement. The Charterers, unless otherwise
agreed, shall be responsible for repair and maintenance of any such alteration
or additional equipment.

24.     Health and Safety

The Owners shall comply with and adhere to all applicable international,
national and local regulations pertaining to health and safety, and such
Charterers’ instructions as may be appended hereto.

25.     Taxes

Each party shall pay taxes due on its own profit, income and personnel. The
Charterers shall pay all other taxes and dues arising out of the operation or
use of the Vessel during the Charter Period.

In the event of change in the Area of Operation or change in local regulation
and/or interpretation thereof, resulting in an unavoidable and documented change
of the Owners’ tax liability after the date of entering into the Charter Party
or the date of commencement of employment, whichever is the earlier, Hire shall
be adjusted accordingly.

26.     Early Termination

(a) For Charterers’ Convenience. -The Charterers may terminate this Charter
Party at any time by giving the Owners written notice as stated in Box 15 and By
paying the settlement stated in Box 14 and the demobilisation charge Stated in
Box 16, as well as Hire or other payments due under the Charter Party.

(b)  For Cause. -If either party becomes informed of the occurrence of any event
described in this Clause that party shall so notify the other party promptly in
writing and in any case within 3 days after such information is received. If the
occurrence has not ceased within 3 days after such notification has been given,
this Charter Party may be terminated by either party, without prejudice to any
other rights which either party may have, under any of the following
circumstances:

(i)  Requisition. -If the government of the state of registry and/or the flag of
the Vessel, or any agency thereof, requisitions for hire or title or otherwise
takes possession of the Vessel during the Charter Period.

(ii)  Confiscation. -If any government, individual or group, whether or not
purporting to act as a government or on behalf of any government, confiscates,
requisitions, expropriates, seizes or otherwise takes possession of the Vessel
during the Charter Period.

(iii)  Bankruptcy. -In the event of an order being made or resolution passed for
the winding up, dissolution, liquidation or bankruptcy of either party
(otherwise than for the purpose of reconstruction or amalgamation) or if a
receiver is appointed or if it suspends payment or ceases to carry on

 



--------------------------------------------------------------------------------



 



business.

(iv)  Loss of Vessel. -If the Vessel is lost, actually or constructively, or
missing, unless the Owners provide a substitute vessel pursuant to Clause 18. In
the case of termination, Hire shall cease from the date the Vessel was lost or,
in the event of a constructive total loss, from the date of the event giving
rise to such loss. If the date of loss cannot be ascertained or the Vessel is
missing, payment of Hire shall cease from the date the Vessel was last reported.

(v)  Breakdown. -If, at any time during the term of this Charter Party, a
breakdown of the Owners’ equipment or Vessel results in the Owners’ being unable
to perform their obligations hereunder for a period exceeding that stated in Box
32, unless the Owners provide a substitute vessel pursuant to Clause 18.

(vi)  Force Majeure. -If a force majeure condition as defined in Clause 27
prevails for a period exceeding 15 consecutive days. Any Force Majeure situation
would not include Charterers equipment.

(vii)  Default. -If either party is in repudiatory breach of its obligations
hereunder.

Termination as a result of any of the above mentioned causes shall not relieve
the Charterers of any obligation for Hire and any other payments due.

27.     Force Majeure

Neither the Owners nor the Charterers shall be liable for any loss, damages or
delay or failure in performance hereunder resulting from any force majeure
event. Including but not limited to acts of God, fire. action of the elements.
epidemics. war (declared or undeclared). warlike actions. insurrection.
revolution or civil strike, piracy, civil war or hostile action, strikes or
differences with workmen (except for disputes relating solely to the Owners’ or
the Charterers employees). acts of the public enemy. federal or state laws,
rules and regulations of any governmental authorities having or asserting
jurisdiction in the premises or of any other group, organisation or informal
association (whether or not formally recognised as a government), and any other
cause beyond the reasonable control of either party which makes continuance of
operations impossible.

28.     Notices and Invoices

Notices and invoices required to be given under this Charter Party shall be
given in writing to the addresses stated in Boxes 21, 35 and 36 as appropriate.

29.     Wreck Removal

If the Vessel sinks and becomes a wreck and an obstruction to navigation and has
to be removed upon request by any compulsory law or authority having
jurisdiction over the area where the wreck is placed, the Owners shall be liable
for any and all expenses in connection with the raising, removal, destruction,
lighting or marking of the wreck.

30.     Confidentiality

All information or data obtained by the Owners in the performance of this
Charter Party is the property of the Charterers, is confidential and shall not
be disclosed without the prior written consent of the Charterers. The Owners
shall use their best efforts to ensure that the Owners, any of their
sub-contractors, and employees and agents thereof shall not disclose any such
information or data.

31.     Law and Arbitration

*) (a) This Charter Party shall be governed by English law and any dispute
arising out of this Charter Party shall be referred to arbitration in London,
one arbitrator being appointed by each party, in accordance with the Arbitration
Acts 1950 and 1979 or any statutory modification or re-enactment thereof for the
time being in force. On the receipt by one party of the nomination in writing of
the other party’s arbitrator, that party shall appoint their arbitrator

 



--------------------------------------------------------------------------------



 



within 14 days, failing which the arbitrator already appointed shall act as sole
arbitrator. If two arbitrators properly appointed shall not agree they shall
appoint an umpire whose decision shall be final.

*) (b) Should any dispute arise out of this Charter Party, the matter in dispute
Shall be referred to three persons at New York, one to be appointed by each of
The parties hereto, and the third by the two so chosen; their decision or that
of Any two of them shall be final, and for purpose of enforcing any award, this
Agreement may be made a rule of the Court. The arbitrators shall be members Of
the Society of Maritime Arbitrators, Inc. of New York and the proceedings Shall
be conducted in accordance with the rules of the Society.

*) (c) Any dispute arising out of this Charter Party shall be referred to
arbitration At the place stated in Box 33 subject to the law and procedures
applicable there.

(d)  If Box 33 in PART I is not filled in, sub-clause (a) of this Clause shall
apply. *) (a), (b) and (c) are alternatives; state alternative agreed in Box 33

32.     Entire Agreement

This is the entire agreement of the parties, which supersedes all previous
written or oral understandings and which may not be modified except by a written
amendment signed by both parties.

33.     Severability Clause

If any portion of this Charter Party is held to be invalid or unenforceable for
any reason by a court or governmental authority of competent jurisdiction, then
such portion will be deemed to be stricken and the remainder of this Charter
Party shall continue in full force and effect.

34.     Demise

Nothing herein contained shall be construed as creating a demise of the Vessel
to the Charterers.

35.     Definitions

“Well” is defined for the purposes of this Charter Party as the time required to
drill. test. Complete and/or abandon a single borehole including any side- track
thereof.

“Offshore unit” is defined for the purposes of this Charter Party as any vessel.
offshore installation. structure and/or mobile unit used in offshore
exploration, construction, pipelaying or repair, exploitation or production.

“Offshore site” is defined for the purposes of this Charter Party as the area
within three nautical miles of an “offshore unit” from or to which the Owners
are requested to take their Vessel by the Charterers.

“Employees” is defined for the purposes of this Charter Party as employees.
directors. Officers. servants. agents or invitees.

36.     Headings

The headings of this Charter Party are for identification only and shall not be
deemed to be part hereof or be taken into consideration in the interpretation or
construction of this Charter Party.

 



--------------------------------------------------------------------------------



 



Additional clauses to Bimco Supplytime 89 Charter Party reference CABLE SHIPPING
INC. and TORCH OFFSHORE LLC, Salford England, dated 31st May 2002.

          37. Insurance           Owners shall provide to Charterers copies of
Vessel’s present insurances and shall maintain these during the full period of
the Charter Party. These include Hull & Machinery insurance, P&I and SPS covers.
The Charterers, shall also provide to the Owners copies of insurances relating
to their equipment and personnel.           With reference to Clause 37, any
insurance / P&I Club cover excess as may be required by the Charterers and / or
Client over and above the Owners’ normal cover will be for the Charterers’
account and in any event subject to Owners’ Insurance company approval of
Charterers’ demand. Extra war risks premium / expenses as well as extra wages
for crew etc, if applicable, to be for Charterers' account. Also any additional
cost caused to the Owners due to the P&I insurance extra cover to be obtained
through a Mexican Insurance broker and which Owners are unable to recover from
their P&I current insurers, shall be for Charterers account           38.
Clarification to Clause 11(c) — Suspension of Hire           (c) Maintenance &
Drydocking: Owners agree that the Vessel will only be drydocked as per Class
requirements during the period of this charter unless damage to the Vessel’s
hull or machinery has occurred which prevents the Vessel from performing without
repairs. Owners shall however be entitled to carry out general maintenance work
to the Vessel and the Vessel’s equipment provided such maintenance, preventive
or corrective work does not interfere with Charterers’ operations at the time.  
        39. ISM Code           From the date the International Management Code
(ISM) comes into force for the Vessel, and thereafter for the period of this
Charter Party, the Owner undertakes that both the Vessel and the company owning
and/or operating the Vessel, as defined in the ISM code, shall comply with the
requirement of this code. The Owners shall provide a copy of the relevant
Document Of Compliance (DOC) and Safety Management Certificate (SMC) to the
Charterers.           40. Technicians           Charterers shall have the right
to utilise the technicians space on board the Vessel and shall keep the Owners
regularly advised of the number of technicians expected to be on board at any
one time. The total number on board shall never exceed the number specified in
the Vessel’s safety equipment certificate. The number of technicians that can be
carried on board the Vessel shall be mutually agreed after consideration of the
number of any additional crew that may be required by the Vessel.           41.
Crew Changes           The Owners shall be responsible for arranging timely
relief of the Owners’ personnel on board the Vessel which shall be achieved by
Charterers fulfilling their obligations as set out below.

1



--------------------------------------------------------------------------------



 

          The Charterers shall provide the Owners with a specific and regular
programme of the Vessel’s movements for a minimum of 14 days in advance which
also shall include the number of Charterers’ technicians.           When a crew
change needs to be effected in or through a country that has visa regulations,
Charterers shall give the Owners sufficient notice thereof for the Owners to
complete and obtain visas for the crew joining or leaving the vessel.          
When or where the crew changes need to be effected offshore by helicopter or
supply vessel, Owners shall be responsible for the timely arrival and cost of
any of their joining crew up to the appropriate heliport or ship berth.
Charterers shall be responsible for the cost and arrangement of the transport to
the Vessel’s offshore location for all of the joining crew and until their
arrival on board the Vessel. The transportation cost and arrangement for any
crew leaving the Vessel from the offshore location shall be for the account of
the Charterers until the crew’s arrival onshore at an appropriate heliport or
ships berth, from which point the Owners shall become responsible for all
repatriation arrangements and associated costs for Owners’ personnel only.      
Charterers shall make their own arrangements and be responsible for the costs
incurred for personnel changes of those persons appointed and or supplied by the
Charterers or their clients. Such arrangements shall be co-ordinated with the
Owners and/or the Master of the Vessel.           42. Charter Hire          
This shall be payable per day or pro rata for a part of a day and excluding all
catering and accommodation services, fuel, lubes, potable water, provisions,
garbage handling and slop removal, dues, fees, tests, craneage and pilot fees,
which shall be for Charterers’ account, Daily hire as per box 19.           43.
Crewing of the Vessel           When the Vessel is operational, the following
crew shall be provided and paid for by the Owners.           1) Master
2) Chief Officer
3) Senior DPO
4) DPO
5) DPO
6) Chief Eng.
7) 2nd Eng.
8) 2nd Eng.
9) DP ET
10) Cook
11) Cook
12) 3rd Eng.
13) 3rd Eng.
14) Motorman
15) Motorman
16) AB
17) AB
18) Steward

2



--------------------------------------------------------------------------------



 

          19) Steward
20) Steward
21) Steward
22) Rigger Foreman
23) Rigger Foreman
24) Rigger
25) Rigger
26) Rigger
27) Rigger
28) Welder
29) Welder           Owners officers to be proficient in English language.      
44. Vessel’s Name and Charterers’ Markings and Logos           The Vessel shall
be renamed “ MIDNIGHT HUNTER ” at Owners expense. The Charterers have the right
to display prominently on both sides of the Vessel their own logo and markings
during the period of the charter. All costs in this connection shall be for
Charterers account.           45. Communication           Charterers or their
clients use of the Vessel’s communications system shall be recharged by the
Owners to the Charterers at cost plus 10% handling.           46. Taxes        
  Any/all local taxes and or dues/levies calculated on ship/hire shall be for
Charterers’ account           47. Owners’ Right to Sell           The Owners
shall have the right at any time to sell the Vessel during the period of the
charter and the new owners shall be required to perform this Charter Party. The
Owners shall have also the option to change vessel’s flag.           48. Bank
Guarantee           Charterers to provide upon signing of this Charter Party an
on demand guarantee issued in favour of the Owners by a first class bank
acceptable to the Owners, and in a form acceptable to the Owners, guaranteeing
the payment on the first written demand of The Owners of the sum of US$1,500,000
for the first 365 days of the charter, reduced to US$1,000,000 for the second
365 days of the charter and US$500,000 for the third 365 days of the charter to
the Owners in the event that Charterers shall fail to make any payment of hire
to the Owners as per this Charter Party, it being expressly understood that the
said guarantee shall not in any way require either the Owners or the guarantor
first to take action against the Charterers as a condition of the payment by the
guarantor. It also, being expressly understood that the said guarantee shall not
limit the Owners right to take action against the Charterers. The said guarantee
shall remain in full force and effect for the duration of the contract as
amended herein.

3



--------------------------------------------------------------------------------



 

          The form of bank guarantee is enclosed in "Annex E ” herein. Once the
delivery date is known the bank shall be instructed to issue a hard copy of the
bank guarantee letter to Owners. In recognition of Owners requirement that the
bank guarantee shall be governed by English law, Owners agree to contribute
US$5.625, - to the costs of arranging this, and this amount shall be deducted
from the first charter hire payment           49. Purchase Options          
This agreement includes purchase options for which declarations may be made on
the 640th day or 915th day into the charter period. The option prices are:

  after 730 days  :  US$12,500,000 after 1095 days :  US$10,000,000

          The terms of a purchase shall be governed by the Saleform 1993 as
attached in Annex ‘D’.           50. Contacts and Notices

              (a)   The Owners Commercial Manager is:
GO-DP Ltd
Tamal 3, 36 Birbirkara Hill
ST. JULIANS
STJ 15—MALTA
contact name: Mr. Simon Fiorini Lowell
phone: +356 21 383882
fax: +356 21 383795
e-mail: godp@maltanet.net                   The Owners Technical Manager is:    
    Argo sri
Via Monteruscello, 75—
80078 Pozzuoli (Naples) — ITALY
contact name: Cap. Vincenzo Fevola (General Manager)
phone: +39 081 5230901
fax: + 39 081 5230920
e-mail: info@argosrl.com
mob.phone: +39 3484092172               (b)   The Charterers VP Operations is:  
      Torch Offshore L.L.C.
401 Whitney Avenue, Suite 400
Gretna, Louisiana 70056, USA
contact name: W. Bergeron
phone: +1 504 367 7030
fax:+1 504 367 7075
e-mail: w.bergeron@torchinc.com

4



--------------------------------------------------------------------------------



 

          51. Classification           Owners undertake to keep the Vessel in
class throughout the charter period. However, the classification of Charterers
equipment, such as diving system, craneage, etc. shall be Charterers
responsibility and for their account.           52. Delivery           With
reference to Box 5 and Box 6, and Clause 2 (a), the Vessel shall he delivered on
a date between August 10th— September 10th 2002, in Owners’ option. Owners to
give Charterers 25/10/7/5 approximate and 3/2/1 days definite notice of
delivery.           53. Rig-Up Period           Owners shall grant Charterers a
rig-up period of maximum 35 continuous days from delivery at half the
operational day rate (i.e. US$9,250, per day) for the installation of Charterers
equipment. During this period the Vessel shall be in port and non operational.
Upon passing the pilot station of the said port, the full charter hire shall
apply.           54. New Crane Pedestals           Owners shall arrange for
moving the existing crane and installing a pedestal for an additional crane to
the agreed design in Owners time in Gdynia prior to Delivery at a lump sum cost
of US$100,000. The work shall include ancillary works/items (such as electrical
works, supply of oil, supply of paint, workshop documentation, etc). Such amount
shall be paid by Charterers to Owners on completion of works.           55.
Victualling and Accommodation           With reference to box 26, box 27 and
clause 5 (c) (i), Charterers shall provide and pay for all victuals and cooking
/ janitoring consumables at no cost to the Owners. The crew list includes 2
cooks and 4 stewards which Charterers consider sufficient for up to 80 people on
board. If the number of persons on board increases to between 80 and 100 then
Charterers shall provide one additional steward. If the number of persons on
board is over 100, then Charterers shall provide another additional steward.    
      56. Cancellation           Chartereres shall have the right to cancel this
Charter 18 months from delivery by giving Owners 180 days written notice and
payment in one lump sum of the number of unexpired days of the Charter time at
the rate of US$6,000 per day on the date of redelivery.           End of Part II

5



--------------------------------------------------------------------------------



 



ANNEX “A” TO Uniform Time Charter Party for Offshore Service Vessels
Code Name: “SUPPLYTIME 89”-dated 31st May 2002

Mv “ G. MURRAY “ (Class 2 DP)

      Flag/Classification:     Flag
Port of Registry
Official Number
IMO Number
Call Sign
Classification   St. Vincent & the Grenadines
Kingstown
8714
7628760
J8B2242
RINA C (Maltese Cross) Supply Vessel; Special Service (Research Ship)
Dynapos AM/AT R, ELI — Unrestricted Navigation       Main particulars:     Built
Reconstructed
Commissioned
LOA
LBP
Breadth
Depth
Draft Summer   1978 Far East Livingstone Shipyard — Singapore
2002 (Poland)
2002 (Poland)
104,00 m (including anchor racks)
95,20 m
18,80 m (moulded) — 20,90 m (extreme incl. anchor racks)
6,706 m
5,20 m       Capacities:     Displacement
Deadweight
GT/NT
Clear deck space
Diesel Oil
Fresh Water
Ballast Water   8150 t
4500 t
3993 / 1197 (approx)
over 1000 sqm @ 10 t/sqm
abt 1000 t
abt 1000 t
abt 1600 t       Machinery:     Engines
Propellers
Aft Thrusters

Bow Thrusters
Generators

Emergency Generator   2 x 1650 Hp Wichmann 5AX, 375 RPM
2 x CPP
2 x 2000 Hp Brunvoll azimuth thrusters
1 x 800 Hp Brunvoll tunnel thruster
2 x 800 Hp Brunvoll tunnel thrusters + 1 x 1000 Hp Brunvoll tunnel thruster
5 x 1135 kW Caterpillar CAT3516 1800 RPM 60 Hz
3 x 340 kW Detroit Diesel S71 1800 RPM 60 Hz
1 x 260 kW Detroit Diesel S57 1800 RPM 60 Hz       Deck machinery:     Crane
Mooring Equipment
(4 point mooring)   1x Liebherr B10 / 2426, 10 t @ 2,5 — 22 m
2 x double drum Brattvaag hydraulic low pressure winches
60 t linepull @ 12,7 m/min; Length of wires 1000 m x 51mm diam. each 4 x 6 tons
Anchors

          Speed/Fuel consumption:   Full speed   abt 12 Knots, abt 23 tons
gasoil x day     Cruising   abt 10,5 Knots, abt 15 tons gasoil x day    
Economical speed   abt 9 Knots, abt 10 tons gasoil x day     DP   abt 7 — 12
tons gasoil x day     Stand-by   abt 2 tons gasoil x day

      Dynamic Positioning System:   Simrad SDP 21 (full redundancy) positioning
system       Reference System:   Simrad HiPAP and Taut Wire



    G. MURRAY PAGE 1 OF 2

 



--------------------------------------------------------------------------------



 

      Interface:   Dual DGPS       Accommodation:   Total berths: 128 (12 single
+ 24 double cabins + 17 four bed cabins) incl. crew
All cabins fitted with own facilities and air conditioning       Others:  
Helicopter deck       20,1 m diameter
Moon pool               7,6 x 6,1 m
Conference room    10 sqm
Offices                      50 sqm
On-off line                56 sqm
Gymnasium              35 sqm
Hospital                    16 sqm
Recreation rooms    65 sqm
Mess rooms            105 sqm
Helideck reception  16 sqm
Foundation for crane up to 300 tons
The vessel fully complies with the latest SOLAS requirements (2001)

DETAILS GIVEN IN GOOD FAITH BUT WITHOUT GUARANTEE



    G. MURRAY PAGE 2 OF 2

 



--------------------------------------------------------------------------------



 

      ANNEX “B” to Uniform Time Charter Party for Offshore Service Vessels
Code Name: “SUPPLYTIME 89” — dated
  (d99081z0001.gif) [d99081d99081z0001.gif]

--------------------------------------------------------------------------------

INSURANCE

Insurance policies (as applicable) to be procured and maintained by the Owners
under Clause 14:



  (1)   Marine Hull Insurance. — Hull and Machinery Insurance shall be provided
with limits equal to those normally carried by the Owners for the Vessel.    
(2)   Protection and Indemnity (Marine Liability) Insurance. -Protection and
Indemnity or Marine Liability insurance shall be provided for the Vessel with a
limit equal to the value under paragraph 1 above or U.S. $5 million, whichever
is greater, and shall include but not be limited to coverage for crew liability,
third party bodily injury and property damage liability, including collision
liability, towers liability (unless carried elsewhere).     (3)   General Third
Party Liability Insurance. -Coverage shall be for:

    Bodily Injury                      per person. Property Damage
                     per occurrence.



  (4)   Workmen’s Compensation and Employer’s Liability Insurance for Employees.
-covering non-employees for statutory benefits as set out and required by local
law in area of operation or area in which the Owners may become legally obliged
to pay benefits.     (5)   Comprehensive General Automobile Liability Insurance.
- Covering all owned, hired and non-owned vehicles coverage shall be for:

    Bodily Injury According to the local law. Property Damage In an amount
equivalent to                    
single limit per occurrence.



  (6)   Such other insurances as may be agreed.





--------------------------------------------------------------------------------



 

      ANNEX “C” to Uniform Time Charter Party for Offshore Service Vessels
Code Name: “SUPPLYTIME 89” — dated 31st May 2002
  (d99081z0001.gif) [d99081d99081z0001.gif]

--------------------------------------------------------------------------------

AGREEMENT FOR MUTUAL INDEMNITY AND WAIVER OF RECOURSE
(Optional, only applicable if stated in Box 28 in PART I)

     This Agreement is made between the Owners and the Charterers and is
premised on the following:



  (a)   The Charterers and the Owners have entered into a contract or agreement
dated as above regarding the performance of work or service in connection with
the Charterers’ operations offshore (“Operations”);     (b)   (b) The Charterers
and the Owners have entered into, or shall enter into, contracts or agreements
with other contractors for the performance of work or service in connection with
the Operations;     (c)   Certain of such other contractors have signed, or may
sign, counterparts of this Agreement or substantially similar agreements
relating to the Operations (“Signatory” or collectively “Signatories”) ; and    
(d)   The Signatories wish to modify their relationship at common law and avoid
entirely disputes as to their liabilities for damage or injuries to their
respective property or employees;

In consideration of the premises and of execution of reciprocal covenants by the
other Signatories, the Owners agree that:



  1.   The Owners shall hold harmless, defend, indemnify and waive all rights of
recourse against the other Signatories and their respective subsidiary and
affiliate companies, employees, directors, officers, servants, agents, invitees,
vessel(s), and insurers, from and against any and all claims, demands,
liabilities or causes of action of every kind and character, in favour of any
person or party, for injury to, illness or death of any employee of or for
damage to or loss of property owned by the Owners (or in possession of the
Owners by virtue of an arrangement made with an entity which is not a Signatory)
which injury, illness, death, damage or loss arises out of the Operations, and
regardless of the cause of such injury, illness, death, damage or loss even
though caused in whole or in part by a pre-existing defect, the negligence,
strict liability or other legal fault of other Signatories.     2.   The Owners
(including the Vessel) shall have no liability whatsoever for injury, illness or
death of any employee of another Signatory under the Owners’ direction by virtue
of an arrangement made with such other Signatory, or for damage to or loss of
property of another Signatory in the Owners’ possession by virtue of an
arrangement made with such other Signatory. In no event shall the
Owners(including the Vessel) be liable to another Signatory for any
consequential damages whatsoever arising out of or in connection with the
performance or non-performance of this Agreement, including, but not limited to,
loss of use, loss of profits, shut-in or loss of production and cost of
insurance.

 



--------------------------------------------------------------------------------



 





  3.   The Owners undertake to obtain from their insurers a waiver of rights of
subrogation against all other Signatories in accordance with the provisions of
this Agreement governing the mutual liability of the Signatories with regard to
the Operations.     4.   The Owners shall attempt to have those of their
sub-contractors which are involved in the Operations become Signatories and
shall promptly furnish the Charterers with an original counterpart of this
Agreement or of a substantially similar agreement executed by its
sub-contractors.     5.   Nothing contained in this Agreement shall be construed
or held to deprive the Owners or the Charterers or any other Signatory as
against any person or party, including as against each other, of any right to
claim limitation of liability provided by any applicable law, statute or
convention, save that nothing in this Agreement shall create any right to limit
liability. Where the Owners or the Charterers or any other Signatory may seek an
indemnity under the provisions of this Agreement as against each other in
respect of a claim brought by a third party, the Owners or the Charterers or any
other Signatory shall seek to limit their liability against such third party.  
  6.   The Charterers shall provide the Owners with a copy of every counterpart
of this Agreement or substantially similar agreement which is executed by
another Signatory pertaining to the Operations, and shall, in signing this, and
in every counterpart of this Agreement, be deemed to be acting as agent or
trustee for the benefit of all Signatories.     7.   This Agreement shall inure
to the benefit of and become binding on the Owners as to any other Signatories
on the later of the date of execution by the Owners and the date of execution of
a counterpart of this Agreement or a substantially similar agreement by such
other Signatory pertaining to the Operations.     8.   Any contractor,
consultant, sub-contractor, etc., performing work or service for the Charterers
or another Signatory in connection with the Operations which has not entered
into a formal contract for the performance of such work or service may
nevertheless become a Signatory by signing a counterpart of this Agreement or a
substantially similar agreement which shall govern, as to the subject of this
Agreement, the relationship between such new Signatory and the other Signatories
and also by extension its relations with the Charterers.     9.   This Agreement
may be executed in any number of counterparts or substantially similar
agreements as necessary but all such counterparts shall together constitute one
legal instrument.

 



--------------------------------------------------------------------------------



 

  Norwegian Shipbrokers’ Association’s Memo-
Random of Agreement for sale and purchase of
Ships. Adopted by The Baltic and International
Maritime Council (BIMCO) in 1956.                                 Code-name
                          SALEFORM 1993
Revised 1966, 1983 and 1986/87.









ANNEX “D” to “SUPPLYTIME 89”
Dated 31st May 2002 — Purchase Option Terms
MEMORANDUM OF AGREEMENT

Dated:

CABLE SHIPPING INC. MONROVA, LIBERIA or a company to be nominated by them
hereinafter called the Sellers, have agreed to sell, and
TORCH OFFSHORE L.L.C. New Orleans, USA.

hereinafter called the Buyers, have agreed to buy

Name: ‘G. MURRAY’ (T.B.N. ‘MIDNIGHT HUNTER’)

      Classification Society/Class:


 Built:   RINA C (Maltese Cross) Supply Vessel, Special Service (Research
Ship) — Unrestricted Navigation — (Maltese Cross) DYNAPOS AM/AT R

1978         By: FELS Singapore. Converted 2002 by Nauta, Gdynia, Poland

          Flag:  St Vincent & the Grenadines
Call Sign:    J8B2242
Register Number:    8714   Place of Registration:
Grt/Nrt:
  Kingstown


hereinafter called the Vessel, on the following terms and conditions:

Definitions

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

“Classification Society” or “Class” means the Society referred to in line 4.

1. Purchase Price             See Clause 49 of SUPPLYTIME 89

2. Deposit

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within 60 days from date of
purchase option declaration. This deposit shall be placed with

(T.B.A.)

and held by them in a joint account for the Sellers and the Buyers, to be
released in accordance with joint written instructions of the Sellers and the
Buyers. Interest, if any, to be credited to the Buyers. Any fee charged for
holding the said deposit shall be borne equally by the Sellers and the Buyers.

3. Payment

The said Purchase Price shall be paid in full free of bank charges to

(T.B.A.)

on delivery of the Vessel, but not later than 3 banking days after the Vessel is
in every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given in
accordance with Clause 5.





--------------------------------------------------------------------------------



 





4.   Inspections   a)   * The Buyers have not inspected and accepted the
Vessel’s classification records. The Buyers have also inspected the Vessel at/in
                     on
and have accepted the Vessel following this inspection and the sale is outright
and definite, subject only to the terms and conditions of this Agreement.   b)  
* The Buyers shall have the right to inspect the Vessel’s classification records
and declare whether same are accepted or not within       The Sellers shall
provide for inspection of the Vessel aVin       The Buyers shall undertake the
inspection without undue delay to the Vessel. Should the Buyers cause undue
delay they shall compensate the Sellers for the losses thereby incurred. The
Buyers shall inspect the Vessel without opening up and without cost to the
Sellers. During the inspection, the Vessel’s deck and engine log books shall be
made available for examination by the Buyers. If the Vessel is accepted after
such inspection, the sale shall become outright and definite, subject only to
the terms and conditions of this Agreement, provided the Sellers receive written
notice of acceptance from the Buyers within 72 hours after completion of such
inspection.       Should notice of acceptance of the Vessel’s classification
records and of the Vessel not be received by the Sellers as aforesaid, the
deposit together with interest earned shall be released immediately to the
Buyers, whereafter this Agreement shall be null and void.       4 a) and 4b) are
alternatives; delete whichever is not applicable. In the absence of deletions,
alternative 4a) to apply.   5.   Notices, time and place of delivery   a)   The
Buyers shall keep the Sellers well informed of the Vessel’s itinerary status and
shall provide the Sellers with, 30/15/10/7/3/2, and one days notice of the
estimated time of delivery at the intended place of drydocking/underwater
inspection/delivery. When the Vessel is at the place of delivery and in every
respect physically ready for delivery in accordance with this Agreement, the
Sellers shall give the Buyers a written Notice of Readiness for delivery.   b)  
The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or anchorage at/in wherever.       in the Buyers’ option.      
Expected time of delivery: see clause 49 of SUPPLYTIME 89 Part II       Date of
cancelling (see Clauses 5 c), 6 b) (iii) and 14): 30 days beyond expected time
of delivery   c)   If the Sellers anticipate that, notwithstanding the exercise
of due diligence by them, the Vessel will not be ready for delivery by the
cancelling date they may notify the Buyers in writing stating the date when they
anticipate that the Vessel will be ready for delivery and propose a new
cancelling date. Upon receipt of such notification the Buyers shall have the
option of either cancelling this Agreement in accordance with Clause 14 within 7
running days of receipt of the notice or of accepting the new date as the new
cancelling date. If the Buyers have not declared their option within 7 running
days of receipt of the Sellers’ notification or if the Buyers accept the new
date, the date proposed in the Sellers’ notification shall be deemed to be the
new cancelling date and shall be substituted for the cancelling date stipulated
in line 61.       If this Agreement is maintained with the new cancelling date
all other terms and conditions hereof including those contained in Clauses 5 a)
and 5 c) shall remain unaltered and in full force and effect. Cancellation or
failure to cancel shall be entirely without prejudice to any claim for damages
the Buyers may have under Clause 14 for the Vessel not being ready by the
original cancelling date.





--------------------------------------------------------------------------------



 





d)   Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.   6.
  Drydocking/Divers Inspection   a) **   The Sellers shall place the Vessel in
drydock at the port of delivery for inspection by the Classification Society of
the Vessel’s underwater parts below the deepest load line, the extent of the
inspection being in accordance with the Classification Society’s rules. If the
rudder, propeller, bottom or other underwater parts below the deepest load line
are found broken, damaged or defective so as to affect the Vessel’s class, such
defects shall be made good at the Sellers’ expense to the satisfaction of the
Classification Society without condition/recommendation * .   b) **   (i) The
Vessel is to be delivered without drydocking. However, the Buyers shall have the
right at their expense to arrange for an underwater inspection by a diver
approved by the Classification Society prior to the delivery of the Vessel. The
Sellers shall at their cost make the Vessel available for such inspection. The
extent of the inspection and the conditions under which it is performed shall be
to the satisfaction of the Classification Society. If the conditions at the port
of delivery are unsuitable for such inspection, the Sellers shall make the
Vessel available at a suitable alternative place near to the delivery port.    
      (ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society’s rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel’s
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.           (iii) If the Vessel is to
be drydocked pursuant to Clause 6 b) (ii) and no suitable dry- docking
facilities are available at the port of delivery, the Sellers shall take the
Vessel to a port where suitable drydocking facilities are available, whether
within or outside the delivery range as per Clause 5 b). Once drydocking has
taken place the Sellers shall deliver the Vessel at a port within the delivery
range as per Clause 5 b) which shall, for the purpose of this Clause, become the
new port of delivery. In such event the cancelling date provided for in Clause 5
b) shall be extended by the additional time required for the drydocking and
extra steaming, but limited to a maximum of 14 running days.     c)   If the
Vessel is drydocked pursuant to Clause 6 a) or 6 b) above           (i) the
Classification Society may require survey of the tailshaft system, the extent of
the survey being to the satisfaction of the Classification surveyor. If such
survey is not required by the Classification Society, the Buyers shall have the
right to require the tailshaft to be drawn and surveyed by the Classification
Society, the extent of the survey being in accordance with the Classification
Society’s rules for tailshaft survey and consistent with the current stage of
the Vessel’s survey cycle. The Buyers shall declare whether they require the
tailshaft to be drawn and surveyed not later than by the completion of the
inspection by the Classification Society. The drawing and refitting of the
tailshaft shall be arranged by the Sellers. Should any parts of the tailshaft
system be condemned or found defective so as to affect the Vessel’s class, those
parts shall be renewed or made good at the Sellers’ expense to the satisfaction
of the Classification Society without condition/recommendation * .





--------------------------------------------------------------------------------



 





      (ii) the expenses relating to the survey of the tailshaft system shall be
borne by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel’s
class*.         (iii) the expenses in connection with putting the Vessel in and
taking her out of drydock, including the drydock dues and the Classification
Society’s fees shall be paid by the Sellers if the Classification Society issues
any condition/recommendation* as a result of the surveyor if it requires survey
of the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.         (iv) the Buyers’ representative shall have the
right to be present in the drydock, but without interfering with the work or
decisions of the Classification surveyor .         (v) the Buyers shall have the
right to have the underwater parts of the Vessel cleaned and painted at their
risk and expense without interfering with the Sellers’ or the Classification
surveyor’s work, if any, and without affecting the Vessel’s timely delivery. If,
however, the Buyers’ work in drydock is still in progress when the Sellers have
completed the work which the Sellers are required to do, the additional docking
time needed to complete the Buyers’ work shall be for the Buyers’ risk and
expense. In the event that the Buyers’ work requires such additional time, the
Sellers may upon completion of the Sellers’ work tender Notice of Readiness for
delivery whilst the Vessel is still in drydock and the Buyers shall be obliged
to take delivery in accordance with Clause 3, whether the Vessel is in drydock
or not and irrespective of Clause 5 b).         Notes, if any, in the surveyor’s
report which are accepted by the Classification Society without
condition/recommendation are not to be taken into account.         6 a) and 6 b)
are alternatives; delete whichever is not applicable. In the absence of
deletions, alternative 6 a) to apply.



    7. Spares/bunkers, etc.       The Sellers shall deliver the Vessel to the
Buyers with everything belonging to her on board and on shore. All spare parts
and spare equipment including spare tail-end shaft(s) and/or spare
propeller(s)/propeller blade(s), if any, belonging to the Vessel at the time of
inspection used or unused, whether on board or not shall become the Buyers’
property, but spares on order are to be excluded. Forwarding charges, if any,
shall be for the Buyers’ account. The Sellers are not required to replace spare
parts including spare tail-end shaft(s) and spare propeller(s)/propeller
blade(s) which are taken out of spare and used as replacement prior to delivery,
but the replaced items shall be the property of the Buyers. The radio
installation and navigational equipment shall be included in the sale without
extra payment if they are the property of the Sellers. Unused stores and
provisions shall be included in the sale and be taken over by the Buyers without
extra payment.       The Sellers have the right to take ashore crockery, plates,
cutlery, linen and other articles bearing the Sellers’ flag or name, provided
they replace same with similar unmarked items. Library, forms, etc., exclusively
for use in the Sellers’ vessel(s), shall be excluded without compensation.
Captain’s, Officers’ and Crew’s personal belongings including the slop chest are
to be excluded from the sale, as well as the following additional items
(including items on hire):       The Buyers shall take over the remaining
bunkers and unused lubricating oils in storage tanks and sealed drums and pay
the current net market price (excluding barging expenses) at the port and date
of delivery of the Vessel.       Payment under this Clause shall be made at the
same time and place and in the same currency as the Purchase Price.





--------------------------------------------------------------------------------



 



8. Documentation

The place of closing:

In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, namely:



  a)   Legal Bill of Sale in a form recordable in (the country in which the
Buyers are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.     b)   Current Certificate of Ownership issued
by the competent authorities of the flag state of the Vessel.     c)  
Confirmation of Class issued within 72 hours prior to delivery.     d)   Current
Certificate issued by the competent authorities stating that the Vessel is free
from registered encumbrances.     e)   Certificate of Deletion of the Vessel
from the Vessel’s registry or other official evidence of deletion appropriate to
the Vessel’s registry at the time of delivery, or, in the event that the
registry does not as a matter of practice issue such documentation immediately,
a written undertaking by the Sellers to effect deletion from the Vessel’s
registry forthwith and furnish a Certificate or other official evidence of
deletion to the Buyers promptly and latest within 4 (four) weeks after the
Purchase Price has been paid and the Vessel has been delivered.     f)   Any
such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement.

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same. At the time of delivery
the Buyers shall withhold the classification certificate(s) as well as all plans
etc., which are on board the Vessel. Other certificates which are on board the
Vessel shall also be withheld by the Buyers unless the Sellers are required to
retain the same, in which case the Buyers to have the right to take copies.

Other technical documentation which may be in the Sellers’ possession shall be
promptly forwarded to the Buyers at their expense, if they so request. The
Sellers may keep the Vessel’s log books but the Buyers to have the right to take
copies of same.

9. Encumbrances

     The Sellers warrant that the Vessel, at the time of delivery, is free from
all charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery .

10. Taxes, etc

     Any taxes, fees and expenses in connection with the purchase and
registration under the Buyers’ flag shall be for the Buyers’ account, whereas
similar charges in connection with the closing of the Sellers’ register shall be
for the Sellers’ account.





--------------------------------------------------------------------------------



 





11.   Condition on delivery

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense subject to the terms of the SUPPLYTIME 89, until she is delivered to the
Buyers, but subject to the terms and conditions of this Agreement she shall be
delivered and taken over as she was at the time of delivery under the SUPPLYTIME
89, fair wear and tear excepted.

However, the Vessel shall be delivered with her class maintained without
condition/recommendation*, free of average damage affecting the Vessel’s class,
and with her classification certificates and national certificates, as well as
all other certificates the Vessel had at the time of inspection, valid and
unextended without condition/recommendation* by Class or the relevant
authorities at the time of delivery .

“Inspection” in this Clause 11, shall mean the Buyers’ inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers’ inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.

Notes, if any, in the surveyor’s report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.

The Vessel with everything belonging to her shall be at the Seller’s risk
subject to the terms of the SUPPLYTIME 89 until she is delivered to the Buyers.
However, the Vessel shall be delivered as she is and lays.



12.   Name/markings

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.



13.   Buyers’ default

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.



14.   Sellers’ default

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.



15.   Buyers’ representatives

After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense upon arrival at on or about These
representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers’ representatives shall sign the Sellers’
letter of indemnity prior to their embarkation.

 



--------------------------------------------------------------------------------



 





16.   Arbitration   a)*   This Agreement shall be governed by and construed in
accordance with English law and any dispute arising out of this Agreement shall
be referred to arbitration in London in accordance with the Arbitration Acts
1950 and 1979 or any statutory modification or re-enactment thereof for the time
being in force, one arbitrator being appointed by each party. On the receipt by
one party of the nomination in writing of the other party’s arbitrator, that
party shall appoint their arbitrator within fourteen days, failing which the
decision of the single arbitrator appointed shall apply. If two arbitrators
properly appointed shall not agree they shall appoint an umpire whose decision
shall be final.   b)*   This Agreement shall be governed by and construed in
accordance with Title 9 of the United States Code and the Law of the State of
New York and should any dispute arise out of this Agreement, the matter in
dispute shall be referred to three persons at New York, one to be appointed by
each of the parties hereto, and the third by the two so chosen; their decision
or that of any two of them shall be final, and for purpose of enforcing any
award, this Agreement may be made a rule of the Court. The proceedings shall be
conducted in accordance with the rules of the Society of Maritime Arbitrators,
Inc. New York.   c)*   Any dispute arising out of this Agreement shall be
referred to arbitration at                       , subject to the procedures
applicable there. The laws of shall govern this Agreement.       16 a), 16 b)
and 16 c) are alternatives; delete whichever is not applicable. In the absence
of deletions, alternative 16 a) to apply.

 



--------------------------------------------------------------------------------



 



ANNEX “E” to Uniform Time Charter Party for Offshore Service Vessels
Code name: “SUPPLYTIME89” — dated 31st May 2002

G. MURRAY/TORCH OFFSHORE LLC

(Bankers headed-paper)

Date...........

Cable shipping Inc.
80 Broad Street
Monrovia — Liberia

Dear Sirs,

On Demand Guarantee for Payment
under “Supplytime 89” Charter Party
dated 31st May 2002.

WHEREAS, TORCH OFFSHORE, L.L.C., 401 Whitney Avenue, Suite 400, Gretna —
Louisiana 70056, USA (Hereafter called “Charters”) has undertaken to make
payments for hire to Cable Shipping Inc.l of 80 Broad Street, Morovia, Liberia,
as owners of ‘G. MURRAY’ pursuant to the above Charter Party:

AND WHEREAS it has been agreed by Charterers in the above referenced Charter
Party that it shall furnish Cable Shipping Inc. with an on demand bank guarantee
by a first class bank in the usm of US$ 1,500,000.00 for the first 365 days of
the charter, reduced to US$ 1,000,000.00 for the second 365 days of the charter
as security for the obligations of Charterers under the Charter Party.

AND WHEREAS we have agreed to provide such on demand bank guarantee to your at
the request of Charterers.

THEREFORE WE, Regions Bank, 301 St. Charles Ave, New Orleans, Louisiana 70130
hereby at the request of Chartereres irrevocably undertake to pay you without
limitation, without delay and without any withholdings or deductions and without
proof or conditions, on receipt of your first written demand (by fax or by
letter) stating that the Charterers have failed to pay hire in terms of the
Charter Party, the sum of US$1,500,000.00 (One million and Five hundred thousand
US Dollars) through (insert actual date), US$ 1,000,000.00 (One million US
Dollars) through (insert actual date), US$ 500,000.00 (Five hundred thousand US
Dollars) through (insert actual date).

1



--------------------------------------------------------------------------------



 



This Guarantee:



  (a)   shall be governed by and construed in accordance with English law and we
irrevocably submit to the exclusive jurisdiction of the Engish courts for all
suits against the Bank arising out of or in-connection herewith;     (b)   shall
expire and cease to be of any further force or effect at our close of business
in London on 31st December 2005, unless extended by us in writing to a later
fixed date.

For and on behalf of

(Bank)............................

By:...(Signatory).................

Position:.........................

2